

Exhibit 10(o)

Restricted Stock Unit Grant Agreement - additional terms & conditions


1.           Grant of Restricted Stock Units.  The Management Development and
Compensation Committee (“Committee”) of the Board of Directors of General
Electric Company (“Company”) has granted Restricted Stock Units with Dividend
Equivalents (“RSUs”) to the individual named in this Grant Agreement
(“Grantee”).  Each RSU entitles the Grantee to receive from the Company (i) one
share of General Electric Company common stock, par value $0.06 per share
(“Common Stock”) for which the restrictions set forth in paragraph 3 lapse in
accordance with their terms, and (ii) cash payments based on dividends paid to
shareholders of such stock, each in accordance with the terms of this Grant, the
GE 2007 Long Term Incentive Plan (“Plan”), and any rules and procedures adopted
by the Committee.


2.           Dividend Equivalents.  Until such time as the following
restrictions lapse or the RSUs are cancelled, whichever occurs first, the
Company will pay the Grantee a cash amount equivalent in value to the per share
quarterly dividend payment made to shareholders of the Company’s Common Stock,
with such payments to be made reasonably promptly after the payment date of each
quarterly dividend.


3.           Restrictions.  Restrictions on the number of RSUs specified in this
Grant Agreement will lapse on the designated Restriction Lapse Dates only if the
Grantee has been continuously employed by the Company or one of its affiliates
to such dates.  RSUs shall be immediately cancelled upon termination of
employment, except as follows:
 
a. Employment Termination Due to Death.  If the Grantee’s employment with the
Company or any of its affiliates terminates as a result of the Grantee’s death,
then restrictions on all RSUs shall immediately lapse.
 
b. Employment Termination Due to Transfer of Business to Successor Employer.  If
the Grantee’s employment with the Company or any of its affiliates terminates as
a result of employment by a successor employer to which the Company has
transferred a business operation, then restrictions on all RSUs shall
immediately lapse.
 
c. Employment Termination More Than One Year After Grant Date.  If, on or after
the first anniversary of the Grant Date, the Grantee’s employment with the
Company or any of its affiliates terminates as a result of any of the reasons
set forth below, or the Grantee becomes eligible to retire, each as defined
below, then restrictions on RSUs shall automatically lapse or the RSUs shall be
cancelled as provided below (subject to any rules adopted by the Committee):
 
(i)             Termination for Retirement or Total Disability.  Restrictions on
all RSUs shall immediately lapse if (a) the Grantee becomes eligible for
Optional Retirement at or after age 60 under the U.S. GE Pension Plan, (b) the
Grantee is not a participant in the U.S. GE Pension Plan and becomes eligible to
retire under another retirement plan or program of the Company or any of its
affiliates on or after Grantee has attained age 60 and accumulated 5 or more
years of qualifying service with the Company and any of its affiliates, or (c)
the Grantee’s employment with the Company or any of its affiliates terminates as
a result of a total disability, i.e., the inability to perform any job for which
the Grantee is reasonably suited by means of education, training or experience.



 
 

--------------------------------------------------------------------------------

 

 
(ii)             Termination for Layoff or Plant Closing.  If the Grantee’s
employment with the Company or any of its affiliates terminates as a result of a
layoff or plant closing, each as defined in the Company’s U.S. Layoff Benefit
Plan, then restrictions on RSUs scheduled to lapse on the first Restriction
Lapse Date, or during protected service if applicable, shall immediately lapse,
and the remaining RSUs covered by this Grant shall be immediately cancelled.
 
(iii) Termination Due to Other Reasons. If the Grantee’s employment with the
Company or any of its affiliates terminates for any other reason, and the
Grantee and the Company have not entered into a written separation agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then the remaining RSUs shall be immediately cancelled.
 
d. Affiliate.  For purposes of this Grant, “affiliate” shall mean (i) any entity
that, directly or indirectly, is owned 50% or more by the Company and thereby
deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee.  Transfer of
employment among the Company and any of its affiliates is not a termination of
employment for purposes of this Grant.


4. Delivery and Withholding Tax.  Upon the lapse of restrictions set forth in
paragraph 3 in accordance with their terms, the Company shall deliver to the
Grantee by mail or otherwise a certificate for such shares as soon as
practicable, provided however, that the date of issuance or delivery may be
postponed by the Company for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange and requirements under any law or regulation
applicable to the issuance or transfer of such shares.  Further, the Grantee
shall pay to or reimburse the Company for any federal, state, local or foreign
taxes required to be withheld and paid over by it, at such time and upon such
terms and conditions as the Company may prescribe before the Company shall be
required to deliver such shares.


5.           Alteration/Termination.  The Company shall have the right at any
time in its sole discretion to amend, alter, suspend, discontinue or terminate
any RSUs without the consent of the Grantee.  Also, the RSUs shall be null and
void to the extent the grant of RSUs or the lapse of restrictions thereon is
prohibited under the laws of the country of residence of the Grantee.


6.           Plan Terms.  All terms used in this Grant have the same meaning as
given such terms in the Plan, a copy of which will be furnished upon request.


7.           Entire Agreement.  This Grant, the Plan, and the rules and
procedures adopted by the Committee contain all of the provisions applicable to
the RSUs and no other statements, documents or practices may modify, waive or
alter such provisions unless expressly set forth in writing, signed by an
authorized officer of the Company and delivered to the Grantee.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.



 
2

--------------------------------------------------------------------------------

 
